
      
        DEPARTMENT OF THE TREASURY
        Internal Revenue Service
        26 CFR Part 1
        [REG-123640-15]
        RIN 1545-BM86
        Administration of Multiemployer Plan Participant Vote on an Approved Suspension of Benefits Under MPRA; Hearing
        
          AGENCY:
          Internal Revenue Service (IRS), Treasury.
        
        
          ACTION:
          Notice of public hearing on proposed rulemaking.
        
        
          SUMMARY:

          This document provides notice of public hearing on proposed regulations relating to the administration of a multiemployer plan participant vote on an approved suspension of benefits under the Multiemployer Pension Reform Act of 2014 (MPRA) that were issued in the Proposed Rules section of the Federal Register on September 2, 2015.
        
        
          DATES:
          The public hearing is being held on Friday, December 18, 2015, at 10 a.m. The IRS must receive outlines of the topics to be discussed at the public hearing by Monday, November 30, 2015.
        
        
          ADDRESSES:
          The public hearing is being held in the IRS Auditorium, Internal Revenue Service Building, 1111 Constitution Avenue NW., Washington, DC 20224.

          Send submissions to CC:PA:LPD:PR (REG-123640-15), Room 5205, Internal Revenue Service, P.O. Box 7604, Ben Franklin Station, Washington, DC 20044. Submissions may be hand-delivered Monday through Friday to CC:PA:LPD:PR (REG-132634-14), Couriers Desk, Internal Revenue Service, 1111 Constitution Avenue NW., Washington, DC or sent electronically via the Federal eRulemaking Portal at www.regulations.gov (IRS-2015-0041).
        
        
          FOR FURTHER INFORMATION CONTACT:
          Concerning the regulations, the Department of the Treasury MPRA guidance information line at (202) 622-1559; concerning submissions of comments, the hearing and/or to be placed on the building access list to attend the hearing Regina Johnson at (202) 317-6901 (not toll-free numbers).
        
      
      
        SUPPLEMENTARY INFORMATION:

        The subject of the public hearing is the notice of proposed rulemaking (REG-123640-15) that was published in the Federal Register on Wednesday, September 2, 2015 (80 FR 53068). The rules of 26 CFR 601.601(a)(3) apply to the hearing. Persons who wish to present oral comments at the hearing and who submitted written comments by November 2, 2015 must submit an outline of the topics to be addressed and the amount of time to be devoted to each topic by Monday, November 30, 2015.
        A period of 10 minutes is allotted to each person for presenting oral comments. After the deadline for receiving outlines has passed, the IRS will prepare an agenda containing the schedule of speakers. Copies of the agenda will be made available, free of charge, at the hearing or in the Freedom of Information Reading Room (FOIA RR) (Room 1621) which is located at the 11th and Pennsylvania Avenue NW. entrance, 1111 Constitution Avenue NW., Washington, DC.

        Because of access restrictions, the IRS will not admit visitors beyond the immediate entrance area more than 30 minutes before the hearing starts. For information about having your name placed on the building access list to attend the hearing, see the FOR FURTHER INFORMATION CONTACT section of this document.
        
          Martin V. Franks,
          Chief, Publications and Regulations Branch, Legal Processing Division, Associate Chief Counsel, (Procedure and Administration).
        
      
      [FR Doc. 2015-29289 Filed 11-16-15; 8:45 am]
      BILLING CODE 4830-01-P
    
  